Title: From George Washington to Henry Knox, 10 February 1781
From: Washington, George
To: Knox, Henry


                        
                            Sir
                            Head Quarters New Windsor February 10th 1781
                        
                        Mr De Granger has represented to me that his delay in executing the experiments prescribed to him proceeded
                            from the want of the materials requisite for making them, the composition and preparation of which, he wishes to undertake
                            himself, as the justness of his experiments depends upon the goodness of his materials and the accuracy with which they
                            are prepared, and as his reputation and Military existance in this country depend on the success of those experiments— He
                            declares himself willing and desirous to execute them as soon as these materials are ready. As what he requires is not
                            unreasonable, I am to desire you will immediately have him furnished with the ingredients he asks, and afford him the
                            assistance necessary to prepare them as speedily as possible—After we have gone so far it will have an air of
                            disingenuity not to give him a fair and decisive trial: if his pretensions are just we may employ him usefully and in a
                            manner that will not interfere with the corps of Artillery; if they are not good, we can reject his application and put an
                            end to all trouble. I am with great regard Sir Your Most Obed. servant
                        
                            Go: Washington
                        
                    